Case: 19-20801      Document: 00516040239           Page: 1     Date Filed: 10/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 4, 2021
                                   No. 19-20801                        Lyle W. Cayce
                                 Summary Calendar                           Clerk


   Juan Modesto Berlanga,

                                                               Plaintiff—Appellant,

                                         versus

   Captain Jason S. Easterling; Lieutenant Marshall,

                                                             Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CV-1580


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Juan Modesto Berlanga, formerly Texas prisoner # 722788, was an
   inmate at the Wynne Unit when he filed a pro se civil rights complaint. The
   district court dismissed the civil action for failure to state claim, and it denied
   Berlanga’s motion for reconsideration. See Fed. R. Civ. P. 59(e). The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20801      Document: 00516040239            Page: 2    Date Filed: 10/04/2021




                                      No. 19-20801


   instant appeal, which Berlanga filed from a detention facility, is taken from
   an order that (1) denied motions based on newly discovered evidence that
   were treated as motions for relief from the judgment, and (2) denied a request
   for an extension of time to file a notice of appeal. See Fed. R. Civ. P. 60(b);
   Fed. R. App. P. 4(a)(5). The Rule 60(b) motions did not bring up the
   underlying judgment for review. See Bailey v. Cain, 609 F.3d 763, 767 (5th
   Cir. 2010).
          Berlanga’s pro se briefs include recitations of the allegations made in
   his complaint regarding the sexual assault and harassment he experienced at
   the Wynne Unit. Additionally, Berlanga contends that, at his current
   detention facility, he met a former inmate who is familiar with what happened
   to him at the Wynne Unit, and he asserts that the former inmate has agreed
   to testify in his behalf. Because Berlanga’s pro se briefs are entitled to liberal
   construction, see Morrow v. FBI, 2 F.3d 642, 643 n.2 (5th Cir. 1993), we regard
   the above contentions, which essentially restate the bases for Berlanga’s Rule
   60(b) motions based on newly discovered evidence, as challenging the district
   court’s denial of these motions.
          Pursuant to Federal Rule of Civil Procedure 60(b)(2), a litigant may
   obtain relief from a judgment based on “newly discovered evidence that, with
   reasonable diligence, could not have been discovered in time to move for a
   new trial under Rule 59(b).” Fed. R. Civ. P. 60(b)(2). To succeed on a
   Rule 60(b)(2) motion, the “movant must demonstrate: (1) that [he] exercised
   due diligence in obtaining the information; and (2) that the evidence is
   material and controlling and clearly would have produced a different result if
   present before the original judgment.” Goldstein v. MCI WorldCom, 340 F.3d
   238, 257 (5th Cir. 2003). Berlanga has not shown that the district court
   abused its discretion in denying his Rule 60(b) motions. See Wilson v. Johns-
   Manville Sales Corp., 873 F.2d 869, 871 (5th Cir. 1989).




                                           2
Case: 19-20801      Document: 00516040239           Page: 3     Date Filed: 10/04/2021




                                     No. 19-20801


          Although pro se briefs are liberally construed, even pro se litigants
   must brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d
   222, 225 (5th Cir. 1993). Berlanga’s briefs contains no argument that can be
   liberally construed as a challenge to the district court’s denial of his motion
   for an extension of time to file a notice of appeal. Because Berlanga has failed
   to brief any such challenge, the issue is deemed abandoned. See Yohey, 985
   F.2d at 225; Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987).
          Berlanga’s appeal is frivolous and entirely without merit, and it is
   therefore DISMISSED. See 5th Cir. R. 42.2. The district court’s
   dismissal of Berlanga’s civil action for failure to state claim counts as a strike
   under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387 (5th
   Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S.
   532, 537 (2015). Berlanga is WARNED that if he accumulates three strikes
   under § 1915(g), he will not be able to proceed in forma pauperis in any civil
   action or appeal filed while he is incarcerated or detained in any facility unless
   he is under imminent danger of serious physical injury. See § 1915(g).




                                           3